11th Court of Appeals
Eastland, Texas
Opinion
 
Jim Bob Meeks
            Appellant
Vs.                  Nos. 11-05-00085-CR, 11-05-00086-CR, & 11-05-00087-CR -- 
                        Appeals from Palo Pinto County

State of Texas
            Appellee
 
            On March 14, 2005, Jim Bob Meeks filed in this court a pro se motion entitled “Motion for
Defendants Rights of an out of time Appeal.”  In his motion, appellant challenges his 1999 convic-tions for aggravated sexual assault of a child.
            Absent a timely notice of appeal, this court lacks jurisdiction to entertain direct appeals. 
TEX.R.APP.P. 25.2 & 26.2; Slaton v. State, 981 S.W.2d 208 (Tex.Cr.App.1998); Olivo v. State, 918
S.W.2d 519 (Tex.Cr.App.1996); Rodarte v. State, 860 S.W.2d 108 (Tex.Cr.App.1993); Shute v.
State, 744 S.W.2d 96 (Tex.Cr.App.1988).  This court is only authorized to grant timely motions for
extension of time to perfect appeals.  TEX.R.APP.P. 26.3.  Appellant’s motion is not a timely motion
under Rule 26.3.
            The appeals are dismissed for want of jurisdiction.
 
                                                                                    PER CURIAM
 
March 24, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.